Name: Commission Directive 93/46/EEC of 22 June 1993 replacing and modifying the Annexes to Council Directive 92/109/EEC on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances
 Type: Directive
 Subject Matter: executive power and public service;  tariff policy;  health;  chemistry;  marketing
 Date Published: 1993-07-01

 Avis juridique important|31993L0046Commission Directive 93/46/EEC of 22 June 1993 replacing and modifying the Annexes to Council Directive 92/109/EEC on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances Official Journal L 159 , 01/07/1993 P. 0134 - 0136 Finnish special edition: Chapter 15 Volume 12 P. 0204 Swedish special edition: Chapter 15 Volume 12 P. 0204 COMMISSION DIRECTIVE 93/46/EEC of 22 June 1993 replacing and modifying the Annexes to Council Directive 92/109/EEC on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substancesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Directive 92/109/EEC of 14 December 1992 on the manufacture and placing on the market of certain substances used in the illicit manufacture of narcotic drugs and psychotropic substances (1), and in particular Article 10 (3) thereof,Whereas it is necessary to give effect to the decision taken by the United Nations Commission on Narcotic Drugs in April 1992 to include the substances sagfrole, piperonal and isosafrole in Table I of the Annex to the 1988 UN Convention by transferring the said substances from category 2 to category 1 in Annex I of the Directive, and by removing them from Annex II;Whereas such transfer will align the Directive with Council Regulation (EEC) No 3677/90 (2) of 13 December 1990 laying down measures to discourage the diversion of certain substances to the illicit manufacture of narcotic drugs and psychotropic substances as amended by Regulation (EEC) No 900/92 (3), and implemented and amended by Commission Regulation (EEC) No 3769/92 (4),HAS ADOPTED THIS DIRECTIVE:Article 1 Annexes I and II to Directive 92/109/EEC shall be replaced by Annexes I and II to this Directive.Article 2 Member States shall take the measures necessary to comply with this Directive before 1 July 1993. They shall immediately inform the Commission thereof.When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States.Article 3 This Directive is addressed to the Member States.Done at Brussels, 22 June 1993.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ No L 370, 19. 12. 1992, p. 76.(2) OJ No L 357, 20. 12. 1990, p. 1.(3) OJ No L 96, 10. 4. 1992, p. 1.(4) OJ No L 383, 29. 12. 1992, p. 17.ANNEX I CATEGORY 1 >TABLE>CATEGORY 2 >TABLE>CATEGORY 3 >TABLE>ANNEX II >TABLE>